UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6114


BRIAN KEITH NESBITT,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; TYGER RIVER
CORRECTIONAL INSTITUTION; TIM RILEY, Warden Tyger River
Correctional; WILLIAM R. BYARS, JR., Director of South
Carolina Department of Corrections; RICHARD TURNER; JOHN E.
OZMINT; GARY LANE; LAURA CALDWELL; S. EDMISTEN; SERGEANT
MCMORRIS; FSD FOWLER; DAVID TATARSKY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:13-cv-02456-RMG)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Keith Nesbitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brian Keith Nesbitt appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     Nesbitt v. S.C. Dep’t of Corr., No.

0:13-cv-02456-RMG (D.S.C. Jan. 8, 2014).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2